Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 04/14/2022. Claims 1 and 16 are amended. Claims 3 and 18 are canceled. Claims 1-2, 4-17 and 19-20 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent Claim 1:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “A method using a computational device for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[a]  A method using a computational device for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising:
A method falls under the statutory subject matter class of a process. See
35 U.S.C. § 101 (“Whoever invents or discovers any new and useful
process, machine, manufacture, or composition of matter, or any new and
useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.”).

Abstract Idea: assessing an influence of emotion and cognition components of a person on a decision-making process by the person can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The computational device is a generic computer component. 
[b]  positioning a plurality of sensors with respect to the person
positioning a plurality of sensors represent insignificant extra-solution activity. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
The plurality of sensors are generic computer components. 
[c]  using sensors of the plurality of sensors the plurality of sensors to measure electroencephalogram (EEG) signals of the person indicative of a physiologic condition of the person
Using sensors of the plurality of sensors to measure electroencephalogram (EEG) signals of the person indicative of a physiologic condition of the person is insignificant extra-solution activity (i.e., mere data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). See also, Athena, 915 F.3d at 754 (“[A]pplying standard techniques in a standard way to observe a natural law does not provide an inventive concept”).
The sensors of the plurality of sensors are generic computer components.
[d]  quantifying, by the computational device, one or more parameters representative of an emotion state and/or a cognition or memory utilization effort of the person before and during the decision-making process based on the EEG signals of the person
Abstract Idea: quantifying data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The computational device is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[e]  measuring spectral band power in an alpha band and a theta band of the EEG signals of the person as measured in one or more frontal, frontal midline, central medial, motor, parietal, occipital, and anterior regions of the person before and during the decision-making process
Abstract Idea: measuring data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[f]  determining tonic or phasic changes of the spectral band power of the alpha band and the theta band of the EEG signals
Abstract Idea: determining data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[g]  quantifying the one or more parameters representative of the person's emotion state and/or cognition or memory utilization effort based on the tonic or phasic changes of the band power of the spectral alpha band and the theta band and
Abstract Idea: quantifying data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
[h]  outputting, by the computational device, an electronic signal to a guidance subsystem based on the quantified one or more parameters.
outputting, by the computational device, an electronic signal to a guidance subsystem is insignificant extra-solution activity (i.e., data transmission). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). See also buySafe, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014) (stating “That a computer receives and sends information over a network — with no further specification — is not even arguably inventive”).

The computational device and guidance subsystem are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
[i]  wherein the electronic signal causes the guidance subsystem to provide feedback  perceptible to the person during the decision-making process to help the person change their emotion state and/or cognitive or memory utilization effort, and wherein the feedback changes  during the decision-making process in accordance with changes in the quantified one or more parameters representative of the person's emotion state and/or cognition or memory utilization effort
providing feedback perceptible to the person… is insignificant extra-solution activity (i.e., mere data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, providing feedback perceptible to the person… is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (observation, evaluation, judgment, opinion) since this limitation is broad enough to encompass a person providing a verbal message to another person in accordance with certain conditions. See 2019 Memorandum 52.


	It is apparent that, other than reciting the additional non-abstract limitations of the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem does not take the claim out of the method of organizing human activity and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitation of the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem which are recited at a high level of generality. The published Specification provides supporting exemplary descriptions of generic computer components: [0003]:… positioning a plurality of sensors with respect to a person; [0010]:… the plurality of sensors further includes sensors that measure at least one of electrocardiogram (ECG) signals, heart rate, perspiration, or galvanic skin response (GSR) signals of the person…; [0012]:… a plurality of sensors that are positionable with respect to a person… an analytic subsystem comprised of a computational device; [0013]:…the plurality of sensors are attached to or embedded in a headgear or headset; [0017]:…EEG sensors positioned over locations as labeled on a person's head; [0019]:… Sensors, signal processing, and analytic algorithms are used to assess an emotion component and a cognition/memory utilization effort component during a decision-making process, and to quantify the relative influence of each component contributing to the decision-making…; [0020]:… effects can also be measured with sensors such as electrocardiogram (ECG) sensors and galvanic skin response (GSR) sensors on the skin surface…; [0021]:…The physiologic sensors described herein, such as EEG, ECG, and GSR sensors, have been used in the same traditional way for decades…; [0022]: With advances in mobile wireless technologies and cloud computing, signal processing and analysis can be done with increasing complexity and sophistication, including the use of artificial intelligence and machine learning…With mobile, wearable EEG sensors, and wireless technology connecting these sensors to a computer, mobile device, or computing processes available in the cloud, powerful analytics can be performed to study a person's emotion, cognition, and decision-making while the person is performing his/her normal-life jobs and functions…; [0025]:…The sensors may be embedded in patches or positioned in clothing that are wearable; [0026]:… analytic subsystem 102 includes computational devices 107 having programmable processing circuitry such as, for example, a computer, a mobile device including a mobile pad, a phone, a smart watch, or a computing cloud system, and processing software 108 including for example one or more computational and/or analytic algorithms… physiological signals sensed by sensors 104 positioned on or near the person; [0028]:…electroencephalogram (EEG) sensors 104 being deployed in a standard configuration for multichannel communication, using for example, 32, 64, 128 or 256 electrodes with placement utilizing the standard 10-5, 10-10, or 10-20 systems…; [0030]:…specific configurations of smaller numbers of EEG sensors may be placed over specific positions on the person's head. The sensors are designed and positioned to capture the desired temporal and spatial EEG information to measure objective physiologic conditions of the person; [0031]: …the EEG sensors 104 are positioned in a headset 201 placed on the head of the person, as illustrated in FIGS. 2A and 2B…the headset 201 may be configured as a wearable hat…ten EEG sensors 104, which can be contact or non-contact in type, are embedded in the headset 201 over the specific positions of, for example, FPZ, FZ, CZ, PZ, AF3, AF7, F7, AF4, AFB, and F8 shown in top view 202 of FIG. 2B, as per a standard defined location for each, covering the frontal and midline regions which are of specific interest; [0034]: …the specific EEG sensor placement locations and EEG bands being studied can be specified and tailored to optimize the data collection in the most relevant, effective and convenient way as described previously…; [0036]: … The person's cognition and/or memory utilization effort dimension can likewise be evaluated by analyzing EEG data according to known EEG studies...a 64 channel standard EEG contact electrode system can be used to collect EEG signals from the person being studied…; [0037]: …assesses cognition effort using a standard method of collecting EEG data with the standard placements of EEG electrodes, in conjunction with ICA for processing, to provide the EEG data to measure cognition and/or memory effort, utilizes the theta and alpha spectral power measures of the ICs as described by Dasari above (Dasari 2017);  [0038]: …Another non-limiting example uses non-contact EEG sensors embedded in a wearable hat, without the need of conduction gel or saline pad, over specific regions of the head…; [0046]:…positioning the appropriate sensors into the headset, either separated from, or as part of the EEG sensors…the non-contact EEG sensor may also be configured to detect measure ECG or heart rate, using signal processing known in the art; [0053]:… By using computational and analytic algorithms, the emotion state and the cognition/memory utilization effort of that person before and during the decision-making process can be quantified…; [0054]:…sensors can be contact or non-contact in nature, flexible or rigid, and can capture a single type of physiologic information, for example EEG, or multiple types of physiologic information, for example EEG, ECG and heart rate…the EEG sensors can be configured in standard EEG positions…; [0055]:…The computational device can include, for example, a computer, a mobile device including mobile pad, a phone and/or smart watch, or computing cloud…ten EEG sensors 104, which can be contact or non-contact in type, are embedded in the headset 201 over the specific positions of, for example, FPZ, FZ, CZ, PZ, AF3, AF7, F7, AF4, AFB, and F8 shown in top view 202 of FIG. 2B, as per a standard defined location for each, covering the frontal and midline regions which are of specific interest…0059] - [0064]. The lack of details about the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem indicates that these additional elements are generic, or part of generic computer elements performing or being used in performing the generic functions of measuring and analyzing data. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). See also Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). Also see also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. The claimed invention merely implements the abstract idea using instructions executed on generic computer components, as shown in bold type in Table One, and as supported in the above noted pertinent portions of the Specification. Thus, the instant claim merely uses a programmed computer as a tool to perform an abstract idea. See MPEP § 2106.05(f). Steps [b], [c], [h] and [i], as shown in Table One, reflect the types of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), the additional elements in representative claim 1, namely the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem do not, either individually or in combination, integrate the abstract idea into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification, as noted above. The published Specification merely refers to the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem at a high level of generality, merely in terms of their functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the published Specification, as noted above, supports a finding that the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem are generic, or part of generic devices such as general purpose computers having generic components to perform the functions of [b] “positioning a plurality of sensors” and [c] “using sensors of the plurality of sensors the plurality of sensors to measure electroencephalogram (EEG) signals of the person indicative of a physiologic condition of the person”, [h] “outputting, by the computational device, an electronic signal to a guidance subsystem based on the quantified one or more parameters” and [i] “wherein the electronic signal causes the guidance subsystem to provide feedback  perceptible to the person” which represent insignificant pre-solution activity of data gathering, data transmission and data presentation, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. It is worth noting that consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also PREMINGER (US 20130046206 A1), ¶¶ 60-67 and FIGS. 1A-1C. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. For example, claim 1 does not specify any particulars for the “positioning a plurality of sensors” nor does the published Specification ascribe a functional benefit achieved by placing the sensor(s) at a particular location or orientation on the person. For example, electroencephalogram (EEG) sensors…deployed in a standard configuration for multichannel communication; EEG sensors…which can be contact or non-contact in type, are embedded in the headset…as per a standard defined location for each, covering the frontal and midline regions which are of specific interest; a 64 channel standard EEG contact electrode system can be used to collect EEG signals from the person being studied; assesses cognition effort using a standard method of collecting EEG data with the standard placements of EEG electrodes; the EEG sensors can be configured in standard EEG positions. See, e.g., Spec. ¶¶ 3, 12, 17, 25, 26, 28, 30, 31, 33, 36, 37, 46 and 54. Consumer grade EEG headset with one or more electrodes for wirelessly collecting brainwaves from a user were commercially available before the effective filing date of the invention. See Coleman (US 20150351655 A1), ¶¶ 120-123; See also PREMINGER (US 20130046206 A1), ¶¶ 60-67 and FIGS. 1A-1C. Additionally, as noted in MPEP § 2106.07(a)(III)(A), “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the
additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a).” The evidence presented supports a finding that the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem were well-understood, routine, and conventional.
	The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. As noted above, the published Specification also fails to provide any such technical or technological details for each of the claim steps. As noted in the published Specification, “decision-making is a highly developed mental ability in humans” (mental process). Making it possible for humans to ideally “make rational decisions without being influenced by, or worse overcome with, emotions” and further allow a person to “recognize the contribution of emotion in the decision-making process, therefore enabling one to re-evaluate the validity of the decision” noted in the published Specification (¶ 2) address a problem specifically arising in the abstract realm. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of positioning, measuring, quantifying, measuring, determining, quantifying, outputting and providing feedback is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Independent claim 16 is a system for assessing an influence of emotion and cognition components of a person on a decision-making process by the person, comprising: an input subsystem that includes a plurality of sensors and an analytic subsystem to perform steps comparable to those of method claim 1. Accordingly, independent claim 16 is rejected similarly to independent claim 1.
	In regard to the dependent claims:
	Dependent claims 2, 4-15 and 17, 19-20 include all the limitations of respective  independent claims 1 and 16 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 1 and 16. In addition to the plurality of sensors, and computational device, the headgear or headset (claims 2 and 20) are recited as generic, or part of generic devices, performing or being used in performing the generic functions of measuring/processing physiological data. More specifically, the main thrust of claims 2 and 20 relates to the process of measuring/processing data, not the structural elements of the headgear or headset. Data processing concepts are abstract ideas and are not patent eligible. See Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). While dependent claims 2, 4-15 and 17, 19-20 may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 2, 4-15 and 17, 19-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Claim Rejections Under 35 U.S.C. 112(b)
	Applicant’s amendments resolve the previous issues under 35 U.S.C. § 112 (b). 
Claim Rejections Under 35 U.S.C. 101
	Applicant’s arguments have been fully considered but they are not persuasive. It is important to note that while Applicant’s arguments reference claims 1 and 16, the Examiner’s responses reference independent claim 1 as representative claim.
	Applicant first asserts that the claim “features cannot be done in the mind or with pen and paper, at least in the manner claimed during the decision-making process…” that “there any evidence cited in the Office Action suggesting such features would be (or even could be) done in the mind or with pen and paper, with the arrangement and timing as claimed”. Applicant’s arguments are not persuasive. The Independent Claim 1/Revised 2019 Guidance Table above clearly identify and describe the abstract ([d], [e], [f] and [g]) and non-abstract ([b], [c], [h] and [i]) steps. Applicant asserts the Examiner’s previous reasoning that “it is well- known that medical personnel (trained
neurologist or EEG technologist) generally monitor and interpret EEG recordings…is not commensurate with the scope of claims 1 and 16 which require much
more than monitoring and interpreting EEG recordings”, that the broadest reasonable interpretation that “a person can visually review graphs of brain signals to measure, compare and quantify particular desired frequency bands…is not commensurate with the claim language, nor does such allegation reflect the reality of the processing and timing required in claims 1 and 16”, that “Claims 1 and 16 do not involve "quantify[ing] particular desired frequency bands" as contended in the Office Action. Rather, the claims involve measuring and processing spectral band power, which is something not simply visually observed in EEG recordings”. However, while applicant supports these arguments by additionally stating “is not commensurate with the claim language, nor does such allegation reflect the reality of the processing and timing required in claims 1 and 16”, it’s important to note that these statements made in relation to the Step 2A - Prong 1 analysis simply establishes the claim’s corresponding human analog. The fact that the claim recites computer elements to perform the claim steps noted as abstract does not prohibit this analogy which simply describe how a human could perform the claim steps identified as abstract. The claim language requires the additional elements noted in the Independent Claim 1/Revised 2019 Guidance Table above. However, “[t]hat purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). That a computer and its components exist in the physical realm does not end the § 101 inquiry; otherwise, patent eligibility would depend on the draftsman’s art. Alice, 573 U.S. at 224. Representative claim 1 essentially automates a process that can be performed by humans as mental processes and/or with pen and paper. The Examiner reiterates it is well-known that medical personnel (trained neurologist or EEG technologist) generally monitor and interpret EEG recordings. See, Bibian et al. (US 8538512 B1), e.g., col 1, lines 44-49: trained neurologist or EEG technologist who needs to continuously monitor and interpret EEG recording. Also see, Berka et al. (US 20100268096 A1), ¶ 7: Silent seizures can be detected from the continuously recorded EEG by either displaying the EEG signal to a trained human expert (typically a neurologist); ¶ 53: a band-pass filtered EEG signal acquired at one or several locations on the scalp is presented in real-time to an expert (e.g., a neurologist) on a display 395, and the expert determines the presence of epileptic discharges and choice of treatment. These tracings are then printed and interpreted by trained neurologists or epileptology specialists. See, e.g., Meyer et al. (US 20130345524 A1), ¶ 9: detailed neurologic assessments performed by a neurologist; ¶ 49: field of neurologic assessments…ability to monitor at least electrical physiologic parameters in the form of electroencephalography (EEG) tracings. This technology allows for care providers to place electrodes on the scalp surface and therefore record the electrical signals from within the skull cavity. Also see, e.g., Sackellares et al. (US 20150088024 A1), ¶ 10: Analysis and interpretation of EEG recordings is performed by experts (usually neurologists with training in the interpretation of EEG recordings) based on visual inspection of multichannel recordings displayed as multichannel graphs of signal voltage over time. Further see, e.g., Salb (US 4736307 A), col 7, lines 4-10: the operator can select time domain analysis, frequency domain analysis, matched filter analysis, or evoked potential analysis. Time domain analysis is particularly useful in that it is similar to the process of visual analysis performed on a signal trace or plurality of signal traces by a trained neurologist or electroencephalographer. The above preponderance of evidence of record supports a finding that, under the broadest reasonable interpretation, a person can visually review graphs of brain signals to measure, analyze and quantify particular desired frequency bands. The above further establishes the operator, trained neurologist or electroencephalographer could provide verbal feedback to the person during the decision-making process regarding the measured, analyzed and quantified particular desired frequency bands. 
	The Applicant additionally asserts that “the computational device and subsystems recited in claims 1 and 16 are not merely "tools" that "add only insignificant extra solution activity" as contended in the Office Action (page 20). Rather, it is the configuration and actions of the computational device and subsystems set forth in the claims that precisely enables the invention to be achieved. Not because they are mere tools, but because they enable an analysis of a physiological state of a person based on EEG signals that are measured and quantified during a specified time, which produces an output capable of changing the physiological state of the person during the specified time. If the arrangement of the computational device and subsystems were not constructed as claimed, and consequently the electronic signal was not provided during the decision-making process as claimed, the invention would not and could not be achieved”. It is first important to note that the feedback provided is intended to help a person change his/her emotion. See published Spec.  ¶ 14. This no different than other environment that entails observation and feedback based on the observation (judgment, opinion). It is also apparent that feedback would change based on what is observed. It is also important to note that “electronic signal” (outputting, by the computational device, an electronic signal to a guidance subsystem based on the quantified one or more parameters; wherein the computational device changes the electronic signal during the decision-making process in accordance with changes in the one or more parameters representative of the person's emotion state and/or cognition or memory utilization effort) simply identifies “information” transmitted and presented in reference to the claimed computational device and guidance subsystem. The Examiner maintains the additional claim elements are generic computer components used as tools and add only insignificant extra solution activity to the claim, as noted above. Hence, the cited claim limitations illustrate a concept of organizing human activity that is alternatively/additionally performable in the human mind (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. It is further important to note that a decision-making process in-and-of-itself is an abstract concept. 
	While Applicant alleges “a feedback mechanism to automate an optimization of the decision-making process”, optimizing an abstract concept remains in the abstract realm without technical details. Simply expressing an abstract idea narrowly does not make it less abstract. Additionally, merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).
	Furthermore, the “providing perceptible feedback” merely recites the abstract idea of conveying guidance information audibly (Spec. ¶ 51) in a particular manner, coupled with the insignificant extra-solution activity of doing so on a generic device (speaker), with no functionality associated with the conveying other than enabling a user to listen to the guidance information. It is therefore just presenting information. See 84 Fed. Reg. 55 n.31; MPEP § 2106.05(g). see also, Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (a claim that “focuse[s] on providing information . . . in a way that helps [a human] process information more quickly,” or analogously, with less ambiguity, does not recite some manner of “improving computers or technology.”); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.”).
	Additionally in regard to the claimed invention being “configured to respond to the received electronic signal and provide feedback to the person during the decision-making process”, to the extent that these remarks imply the recited generic computer components of the claims may perform the recited functions or method steps in real time does not render the claims non-abstract. See Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017) (holding claims directed to monitoring delivery of real-time information to users or measuring such delivery as being directed to an abstract idea). See also, e.g., Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351–53 (Fed. Cir. 2016) (noting that collecting information, analyzing it, and displaying results is an abstract idea—even when undertaken in real time); Clarilogic, Inc. v. FormFree Holdings Corp., 681 F. App’x 950 (Fed. Cir. 2018) (unpublished) (holding ineligible a method for providing certified financial data indicating financial risk about an individual where a computer generated a report from the financial account data including real-time transaction and balance data).
	In regard to Step 2A, Prong 2, Applicant argues that “[T]he claimed approach differs from traditional EEG signal processing” and that “[T]he claimed features, as a whole, are directed to an invention that produces a physical output (as much as McRO produced improved display signals), in real time, in a manner fundamentally different from any previously-known systems or processes”. However, the Federal Circuit in McRO did not find the claims at issue to be patent-eligible merely because a process was automated, and the automated process differed from the manual process. Instead, in McRO the claims at issue used “rules to automatically set a keyframe at the correct point to depict more realistic speech, achieving results similar to those previously achieved manually by animators.” McRO, 837 F.3d at 1307. These rules “allow[ed] computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated’ characters that previously could only be produced by human[s]” (id. at 1313 (citation omitted), effecting an improvement to technology in 3-D animation techniques (id. at 1316). The Examiner fails to see any parallel between the rules described in McRO that result in an improvement to technology in 3-D animation techniques, and the result-based, functional limitations recited in Applicant’s claims 1 and 16.
	Applicant argues that “[T]he 2019 PEG specifies that a new combination of elements in a claim may be patent eligible even though the individual elements of the combination may be alleged to be well known and in common use before the combination was made. See, e.g., the rubber curing process found patent-eligible in Diamond v. Diehr”. However, Applicant’s claims 1 and 16 are unlike those that the Federal Circuit has found to be directed to a patent-eligible combination of elements. For example, the claims in BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC involved an inventive distribution of function between a local computer and a server. See 827 F.3d 1341, 1350-51 (Fed. Cir. 2016). The Federal Circuit noted "[t]he inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user." Id. at 1350. "Because the filtering tool on the ISP server contains each user's customized filtering mechanism, the filtering tool working in
combination with the ISP server can apply a specific user's filtering mechanism to the websites requested by that user." Id. at 1345. Unlike the claims in BASCOM, claims 1 and 16 do not recite an inventive distribution of function between the recited microprocessor and memory, for example. Rather, the processor simply executes the abstract idea and stores the result in memory.
	Applicant additionally argues that “the additional elements include the features in which spectral band power in the alpha and theta bands of the EEG signals is measured, tonic or phasic changes of the spectral band power are determined, one or more parameters are quantified based on the tonic or phasic changes, and based on these quantified parameters, the computational device outputs an electronic signal to a guidance subsystem that changes during the decision-making process according to changes in the quantified parameters. The evidence has not shown that these additional elements of claims 1 and 16 are routine, conventional, or well-known”. Applicant’s arguments are not persuasive because, as noted in the rejections above, the Specification describes the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the published Specification and additionally cited references, as noted above in details in the rejections above and not repeated herein. Applicant does not direct us to any disclosure in the Specification that describes the technical problem any of the plurality of sensors, sensors of the plurality of sensors the plurality of sensors, computational device, and guidance subsystem, as claimed, is intended to overcome, or how any of these elements, as claimed, overcomes that problem. Contra Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1260 (Fed. Cir. 2017) (“And like the patents at issue in Enfish and Thales, the specification discusses the advantages offered by the technological improvement”).
Furthermore, Applicant does not describe any particular problem and solution addressed by the claimed invention. The fact that the claimed “process helps optimize the current decision-making process, and helps the user to apply such training to benefit future decision-making endeavors” (e.g., Spec. ¶ 51) is not directed to a technical improvement, but rather, is an improvement to the abstract idea. Specifically, rather than being directed to any improvement in computer capabilities or functionality, the claim language and Specification support a determination that the claimed subject matter is directed to assessing an influence of emotion and cognition components of a person on a decision-making process by the person through the use of generic computer elements.
	In view of the foregoing, the Examiner concludes that each of Applicant’s claims
1-2, 4-17 and 19-20, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715